DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 8-17 are the same as those set forth in the preceding Office action mailed on Mar. 15, 2022. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 16-17 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for copolymers of PFA and PEI wherein the PFA has reactive end groups, does not reasonably provide enablement for copolymers of PFA and PEI wherein the PFA does not include reactive end groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claims (factor (a)) recite a copolymer of PFA and PEI, and the polymer PFA encompasses all perfluoroalkoxy alkane polymers, such as (for instance) copolymers of fluorinated olefins and perfluoroalkyl vinyl ethers. The present invention (factor (b)) is drawn to copolymer of PFA and PEI, and the formation of such a copolymer entails some type of chemical reaction that would form a bond between the PFA portion of the copolymer and the PEI portion of the copolymer. The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a disclosure of the manner of making a copolymer of PFA and PEI without any reactive end groups on the PFA. The present application (factors (f) and (g)) contains disclosures of PFAs having specified numbers of reactive end groups (e.g. Spec. p. 42, ¶ [0156]; p. 77, ¶ [0267]), but the application does not contain any guidance as to means of reacting a PFA with a PEI in any other manner.
It is therefore concluded that undue experimentation would be required to make a copolymer of PFA and PEI commensurately in scope with the claims.

Claims 8-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-15 recite ranges of values of several physical properties: claim 8 recites a melt flow rate, claim 9 recites a tensile modulus, claim 10 recites a tensile strength, claim 11 recites an elongation at break, claim 12 recites a flexural modulus, claims 13-14 recite a storage modulus, and claim 15 recites a Shore D hardness.
The measurement of each of these physical properties is dependent upon the choice of the conditions of the measurement. For example, the measurement of a melt flow rate depends upon the choice of a mass load applied to the sample and of the temperature of the measurement; higher temperatures of measurement will lead to a higher measured melt flow rate, and higher mass loads will lead to a higher measured melt flow rate. Similarly, tensile properties such as tensile modulus, tensile strength, elongation at break, flexural modulus, and storage modulus depend upon the dimensions of the test specimen and the temperature of the measurement.
No specific conditions are inherent to the measurements of the recited physical properties – for instance there is no specific temperature or mass load inherent to the measurement of a melt flow rate – and thus these conditions must be specified for one of ordinary skill in the art both to understand the scope of the recited property and to perform a measurement of the recited property.
Because numerical values of the recited properties may be interpreted in different ways based upon different choices for the measurement conditions, and because the claims do not specify these conditions, the claims do not set forth the scope of the recited properties with reasonable clarity.

Allowable Subject Matter

Claims 1-7 and 18-20 are allowed.



Response to Arguments

Applicant’s arguments filed Jun. 15, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The objections to the claims and specification have been withdrawn in light of their amendments.

The rejection under 35 U.S.C. § 112(a) has been withdrawn with respect to claims 1-15 in light of the amendment of independent claim 1. The rejection has been maintained above in paragraphs 5-9 with respect to claims 16-17 which have not been correspondingly amended.

Regarding the rejection of claims 8-15 under 35 U.S.C. § 112(b): Applicant argues (bottom of p. 8 of Remarks) that the specification provides sufficient guidance to one of ordinary skill in the art to reproducibly measure the properties recited in the claims. Applicant points to several paragraphs of the specification drawn to measurement methods and to examples. Applicant argues in particular (top of p. 9 of Remarks) that the specification describes the measurement of melt flow rate using a certain dwell time and a certain temperature.
The cited portions of the specification are not persuasive of definiteness of the claims for the following reasons. The first reason is that the claims are not limited to the cited methods and conditions described in the specification. The second reason is that the cited portions of the specification do not specify all of the conditions necessary to determine the scope of the claimed properties. For instance, with regard to the argued melt flow rate, the specification describes a temperature for the melt flow rate measurement, but it does not describe the weight (mass) load used for the measurement.
Applicant additionally argues (top of p. 9 of Remarks) that the measurements are routine in the art, and that the specification does not need to disclose what is well-known in the art. This argument does not establish that the claims are limited to any particular measurement conditions. That applicant need not disclose what is well-known in the art is in reference to case law drawn to the enablement requirement of 35 U.S.C. § 112(a) rather than to the definiteness requirement of 35 U.S.C. § 112(b). MPEP 2164. While one of ordinary skill in the art may have the ability to perform measurements under various conditions by routine experimentation (satisfying the enablement requirement), the claims do not inform one of ordinary skill in the art as to which of those conditions would correspond to the claimed properties (that is, the scope of what is claimed) in order to avoid infringement. MPEP 2173.
The rejection under 35 U.S.C. § 112(b) has therefore been maintained above in paragraphs 10-14.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Mar. 15, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764